MEMORANDUM DECISION                                                      FILED
                                                                           Apr 18 2016, 8:28 am
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as                             CLERK
                                                                           Indiana Supreme Court
      precedent or cited before any court except for the                      Court of Appeals
                                                                                and Tax Court
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      David W. Stone, IV                                        Gregory F. Zoeller
      Anderson, Indiana                                         Attorney General of Indiana
                                                                Justin F. Roebel
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana


                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Idowa Dontray Hood,                                       April 18, 2016

      Appellant-Defendant,                                      Court of Appeals Case No.
                                                                48A02-1509-CR-1382
              v.                                                Appeal from the Madison Circuit
                                                                Court.
                                                                The Honorable David A. Happe,
      State of Indiana,                                         Judge.
      Appellee-Plaintiff.                                       Cause Nos. 48C04-1306-FC-1236,
                                                                48C04-9710-CF-210




      Friedlander, Senior Judge

[1]   Idowa Dontray Hood appeals from the trial court’s order revoking his

      probation in two cause numbers and imposing his previously suspended

      sentence, contending that there is insufficient evidence to establish that he

      possessed a firearm. We affirm.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1507-PL-952 | April 18, 2016         Page 1 of 6
[2]   In 1998, Hood pleaded guilty to one count of class B felony burglary for which

      he received an eight-year sentence, with two years suspended to probation

      under cause number 48C04-9710-210. In 2014, Hood pleaded guilty to one

      count of battery resulting in bodily injury and one count of invasion of privacy,

      each Class A misdemeanors, in cause number 48C04-1306-FC-1236. In 1236,

      Hood received consecutive one-year sentences suspended to probation, to be

      served consecutively to his probation in 210.


[3]   In July 2015, Hood was serving his probation under 210, but had not yet begun

      to serve his probation in 1236. Execution of Hood’s probation in 210 was

      delayed due to a subsequent conviction for arson, as well as a prior probation

      violation in 210 and the arson case. See Hood v. State, No. 48A02-1309-CR-828

      (Ind. Ct. App. May 28, 2014).


[4]   On July 16, 2015, additional officers were requested to assist in the

      investigation of a white Chevrolet van that had been in involved in a “hit/skip”

      accident. Tr. pp. 8-9. Officer Gabe Bailey responded to the request for

      assistance. When he arrived at the scene, he observed that an officer had the

      driver of the van out of the vehicle. He also observed Hood seated in the front

      passenger seat of the van. Hood had been named as a suspect in the shooting of

      a dog a few days earlier.


[5]   The paper license plate on the van was visibly altered, expired, and was

      registered to a different vehicle, a Buick. During an inventory of the van,




      Court of Appeals of Indiana | Memorandum Decision 49A02-1507-PL-952 | April 18, 2016   Page 2 of 6
      officers found a .44 caliber revolver containing one live round and one spent

      casing under the front passenger seat where Hood had been sitting.


[6]   Hood was arrested for possession of the gun. After he was arrested, he asked to

      speak to a detective about the incident involving the recent shooting of a dog.

      He received his Miranda warnings from Detective Norman Rayford, then

      admitted to possessing a handgun during the July 12, 2015 incident involving

      the dog, maintaining that he shot the dog in self-defense. Hood denied that the

      handgun found under the seat of the van was his, though, claiming that he

      came into contact with the gun found under his seat at the time of the traffic

      stop when he reached down to hide a beer from officers. Hood did, however,

      admit that he owned .44 caliber ammunition.


[7]   The Madison County Probation Department filed notices of probation violation

      under both 1236 and 210 on July 24, 2015. The notices alleged that Hood had

      violated the terms of his probation by committing the new criminal offense

      “Unlawful Possession of a Firearm by a Serious Violent Felon[], as filed in

      Madison County Circuit Court, Division IV under cause numbers(s): 48C04-

      15007-F4-001102.” Appellant’s App. p. 115. A combined hearing on the

      alleged violations was held on August 17, 2015 at the conclusion of which the

      trial court found that Hood had violated the terms of his probation under both

      causes. When asked by defense counsel if the court was “finding that it

      happened as specifically alleged,” the trial court responded that it was “finding

      the violation as stated.” Tr. p. 23. The trial court revoked Hood’s probation

      and ordered Hood’s aggregate sentence of two years under 1236 be executed in

      Court of Appeals of Indiana | Memorandum Decision 49A02-1507-PL-952 | April 18, 2016   Page 3 of 6
      the Department of Correction. The trial court’s order states that on the

      evidence presented the trial court found Hood had “violated the conditions of

      his probation as alleged.” Appellant’s App. p. 16. Hood now appeals.


[8]   A probation revocation hearing is civil in nature, and the alleged violation must

      be proven by the State by a preponderance of the evidence. Mateyko v. State,

      901 N.E.2d 554 (Ind. Ct. App. 2009), trans. denied. When reviewing a claim of

      insufficient evidence to support a trial court’s decision to revoke probation, we

      consider only the evidence most favorable to the judgment, and we neither

      reweigh the evidence nor judge the credibility of witnesses. Id. Revocation is

      appropriate if there is substantial evidence of probative value to support the trial

      court’s conclusion that the probationer has violated the terms of probation.

      Lightcap v. State, 863 N.E.2d 907 (Ind. Ct. App. 2007). It is well settled that the

      violation of a single condition of probation is sufficient to support revocation.

      Gosha v. State, 873 N.E.2d 660 (Ind. Ct. App. 2007).


[9]   Where a defendant is alleged to have violated probation by committing a new

      offense, the State need not show that the defendant was convicted of a crime to

      support the revocation of probation. Lightcap v. State, 863 N.E.2d 907.

      “Although an arrest standing alone does not necessarily support a revocation of

      probation, where there is evidence submitted at the hearing from which the trial

      court could find that an arrest was reasonable and that there is probable cause

      for belief that the defendant violated a criminal law, revocation of probation is

      permitted.” Id. at 911.



      Court of Appeals of Indiana | Memorandum Decision 49A02-1507-PL-952 | April 18, 2016   Page 4 of 6
[10]   Possession of a firearm may be actual or constructive. Causey v. State, 808
N.E.2d 139 (Ind. Ct. App. 2004). Here, the issue is whether Hood

       constructively possessed the handgun found under his seat in the van. We will

       find that constructive possession occurs when the person has the intent and

       capability to maintain dominion and control over the firearm. Id.


[11]   With respect to intent to commit this offense, the State is required to

       demonstrate the defendant’s knowledge of the presence of the firearm. Id.

       Testimony at the hearing established that Hood was aware of the presence of

       the firearm. He told Detective Rayford that he came into contact with the gun

       when he reached under the passenger seat of the van to hide a beer from police

       officers during the traffic stop. The evidence is sufficient to establish the

       element of intent.


[12]   As for the ability to establish a defendant’s dominion and control over a

       firearm, several types of evidence may be used. Among those types of evidence

       are: (1) incriminating statements by the defendant; (2) attempted flight or

       furtive gestures; (3) proximity of the firearm to the defendant; (4) location of the

       firearm within the defendant’s plain view; and (5) the mingling of a firearm

       with other items owned by the defendant. Id. Additionally, the State must also

       present evidence demonstrating a defendant’s capability to exercise control over

       the firearm, including the ability to reduce the firearm to his or her personal

       possession or to direct its disposition or use. Id. It bears repeating that our

       review of a probation revocation is to ensure that the trial court correctly found



       Court of Appeals of Indiana | Memorandum Decision 49A02-1507-PL-952 | April 18, 2016   Page 5 of 6
       that an arrest was reasonable and that there is probable cause for belief that the

       defendant violated a criminal law. Lightcap v. State, 863 N.E.2d 907.


[13]   Although the evidence at the hearing established that Hood did not have

       exclusive dominion and control of the white van in which the firearm was

       found, did not attempt to flee, or like the facts in Causey, make furtive gestures,

       other evidence supports the trial court’s finding. Shortly after his arrest for

       possessing the handgun, Hood asked to speak with a detective, and admitted

       that he had shot at a dog, just four days before. He also admitted that he

       owned .44 caliber ammunition. The firearm, which contained one live shell

       and one spent casing, was located underneath Hood’s seat in the van.

       Additionally, Hood stated that he made contact with the firearm during the

       traffic stop.


[14]   Hood’s explanation that he shot the dog in self-defense and that the firearm

       underneath his seat of the van was not his was before the trial court and

       rejected. We will not reweigh the evidence or reassess the credibility of

       witnesses. Mateyko v. State, 901 N.E.2d 554. There is sufficient evidence to

       establish by a preponderance of the evidence that Hood had committed the

       offense of unlawful possession of a firearm by a serious violent felon by

       constructive possession.


[15]   Judgment affirmed.


       Bailey, J., and Mathias, J., concur.


       Court of Appeals of Indiana | Memorandum Decision 49A02-1507-PL-952 | April 18, 2016   Page 6 of 6